UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x : 1a/ 23/(4
BNP PARIBAS,

Plaintiff, 19-CV-9616 (ALC)

-against- ORDER

KURT ORBAN PARTNERS LLC, ET
AL.,

Defendants.

 

x
ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of the Parties’ letters regarding Defendants’ request for a pre-motion
conference and for leave to file a motion to dismiss. ECF Nos. 14, 15. Defendants’ request for a
pre-motion conference is hereby DENIED. Defendants are hereby GRANTED leave to file a

motion to dismiss. The Parties should proceed in accordance with the following briefing schedule:

Defendants’ Brief January 24, 2020

Plaintiff’s Response February 21, 2020

Defendants’ Reply March 13, 2020
SO ORDERED.

Dated: December 23, 2019 / (Lae
New York, New York 4) —~

HON. ANDREW L. CARTER, JR.
United States District Judge

 

 
